145 F.3d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Pedro CAZARES, Defendant-Appellant.
No. 97-30029.D.C. No. CR-93-00006-HJF.
United States Court of Appeals, Ninth Circuit.
Submitted May 8, 19982.Decided May 14, 1998.

Appeal from the United States District Court for the District of Oregon, Helen J. Frye, District Judge, Presiding.
Before HAWKINS, THOMAS, and SILVERMAN, Circuit Judges.

MEMORANDUM1

1
Defendant Pedro Cazares appeals the district court's order imposing a thirty-three month federal sentence to run consecutively to a sentence imposed on Cazares by the State of Illinois.  Because the parties are familiar with the factual and procedural history of this case, we will not recount it here.


2
To the extent that Cazares is appealing the judgment imposing the sentence on February 24, 1994, his appeal is time-barred, and we have no jurisdiction to consider it.  United States v. Green, 89 F.3d 657, 660 (9th Cir.1996).  The district court properly denied Cazares' "Petition for Clarification."   Although the court's judgment and findings of fact did not address whether the sentences were to run consecutively or concurrently, the statutory default provides for sentences imposed at different times to run consecutively unless the court orders otherwise.  18 U.S.C. § 3584(a).  Thus, the district court properly construed its early order as providing for consecutive sentences.

AFFIRMED


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


2
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)